DETAILED ACTION
Applicant’s amendment and remarks filed May 6, 2022 are acknowledged and entered.  Any prior rejection that is not repeated or addressed below is either moot in view of canceled claims, or withdrawn in view of Applicant’s amendment to claim 101 and all dependent claims requiring limitations that are not disclosed in the prior art references of record.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 101-103, 108, 111, 115 and 117-119 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claim 101 and all dependent claims are now directed to a collection of at least 5 different samples selected from a larger set of samples.  The 5 different samples comprise the same human or humanized antibody, a specific impurity glycovariant in the same amount relative to all 5 samples, another impurity glycovariant present in different amounts in the 5 samples, wherein the impurities render the different samples unsuitable for use in therapy absent further purification.  The specification as filed with the examples, the original claims, and the drawings have been scoured to find support for the new limitations in claim 101.  While the general outline of the method is disclosed (see paragraphs [0040], [0211], [0212] for example), the embodiments of “at least 5 different samples”, “a specific impurity which comprises a specific glycovariant of said human or humanized antibody which glycovariant is comprised in the same amount relative to the amount of said human or humanized antibody in each of said at least 5 different samples”, “at least one other impurity which is/are present in different amounts in each of said at least 5 different samples”, “unsuitable for use in therapy absent further purification”, etc., are not found in the disclosure.
Other embodiments that are not found in the original disclosure are the embodiments now recited in claims 111 and 115 with regard to “about 50 ng/mg”, “about 25 ng/mg”, “about 10 ng/mg”, “about 10%”, “about 5%, “about 1%” and “about 0.5%”, respectively.
	Additionally, claim 119 recites, “comprises the heavy and light chains of SEQ ID NO: 54 and SEQ ID NO: 52 disclosed in US 20120294797, incorporated by reference in its entirety in this application”.  MPEP 2173.05(s) states that where possible, claims are to be complete in themselves.  Referencing another application’s sequences is not a proper way to claim sequences in this context given the sequence rules set forth in 37 CFR 1.821-1.825.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STACY B CHEN/Primary Examiner, Art Unit 1648